Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2020  have been fully considered but they are not persuasive.  
Applicant argues the proper interpretation of “node,” “device,” and “wireless-enabled module” in Jarvis (US 2019/0292903 A1).  The Examiner notes that the “node” is the apparatus 100 (i.e. Figures 1, 3 and 4) positioned along the wellbore (Figure 2) where the “device” is the sensor module 120, 320, 420 (i.e. viewed as a separate device) and the “wireless-enabled module “is the communication module 150 (i.e. viewed as a separate device).  The Examiner notes that the wireless-enabled module can be connected to the node (i.e. apparatus 100) via an interface since Jarvis clearly states that the “wireless communication module may be coupled to the apparatus wirelessly, by a separate wireless connection, or electrically by a wired connection and optionally also physically” (paragraph 0032).  The description of “physically” connecting the communication module to the apparatus implies that the module is preinstalled (i.e. not removable).  Thus, the non-physically connected communication module can be installed at any time since it is not preinstalled with the apparatus.
With respect to  the installation of the communication module subsequent to the prewired backbone, the Examiner notes that Jarvis describes that the communication module can be coupled physically or non-physically (paragraph 0032), where the non-physically coupled communication module can be installed at any time simultaneously or subsequent to the prewired backbone.  
With respect to  the argument that “Jarvis make no mention, however, of any replacement or installation of any memory device or other components (e.g., the recited wireless-enabled modules), and particularly fails to mention that components such as wireless-enable modules should or even could be physically installed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2019/0292902 A1).

With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A system (Jarvis’s wellbore sensing system) comprising: 
surface equipment positioned at the surface of a well (Surface equipment 160 in Figure 1 and described in paragraph 0032); 
a prewired power and communication backbone installed in a well bore physically connected to the surface equipment (Jarvis teaches the option of providing power from the surface and wired communication (i.e. prewired communication backbone) in paragraphs 0032, 0079 and 0125) , 
wherein the prewired backbone includes one or more conductors and one or more nodes coupled to the conductors (Conductors associated with the power and wired communications in paragraphs 0032, 0079 and 0125, where the node the apparatus positioned along the wellbore in Figure 2 (note that the sensor module and communication module may be viewed as separate devices that are required to be coupled to the apparatus that has been positioned along the wellbore)), 
wherein the nodes are positioned at different locations along the length of the prewired backbone (Apparatus positioned along the wellbore in Figure 2), 
wherein each of the nodes provides one or more interfaces for physical connection of downhole devices to the installed prewired backbone (Wireless communication module may be coupled to the apparatus (i.e. backbone) by a separate wireless connection or electrically by a wired connection in paragraph 0032), 
wherein the one or more interfaces enable the devices to be connected to the one or more interfaces of the installed prewired backbone subsequent to installation of the prewired backbone (Obvious choice in design as to the order of installation of the components where the components are known) and to communicate with the surface equipment via the prewired backbone (Communication modules use relays or repeaters to transmit to the surface in paragraph 0032), 
wherein the nodes are adapted to enable the devices to be connected and disconnected from the installed prewired backbone downhole after the prewired backbone has been installed in the well bore without having to remove the prewired backbone from the well bore (Obvious since Jarvis suggest that a human operator service the apparatus by “physical retrieval” of the stored sensor data in paragraphs 0032 and 0129), and 
wherein the prewired backbone includes a portion which has failed at one or more points, the failed portion preventing wired communication of data between the surface equipment and the one or more downhole devices connected to the installed prewired backbone (Obvious that human made components such as the backbone apparatus in Figure 1 can fail at some point in time); and 
one or more wireless-enabled modules connected to corresponding nodes of the installed prewired backbone wherein the wireless-enabled modules are adapted to be physically  installed downhole at corresponding ones of the interfaces of the installed prewired backbone (Obvious to install the communication module subsequent to the prewired backbone since Jarvis teaches to connect the communication module to the apparatus (i.e. apparatus is already installed) in paragraph 0032) and  to communicate with the surface equipment via one or more wireless channels which parallel the failed portion of the installed prewired backbone and bridge the failed portion of the installed prewired backbone (Obvious to use the wireless communication when wired communication has failed due to the backbone failure since Jarvis suggests to use both wireless and wired communication (“the data communication can be by wired or wireless connections, or by both separately or in combination” in paragraph 0032) such that communication can be maintained when one or the other has failed then a skilled artisan would have been motivated to use the other).

2. The system of claim 1, wherein at least one of the wireless-enabled modules is adapted to communicate via an acoustic transceiver (Transmission can be acoustic or electromagnetic in paragraph 0032).

3. The system of claim 1, wherein at least one of the wireless-enabled modules is adapted to communicate via a wireless electromagnetic transceiver (Transmission can be acoustic or electromagnetic in paragraph 0032).

4. The system of claim 1, wherein at least one of the wireless-enabled modules comprises a wireless transceiver and a downhole tool (Wireless transceiver is inherent in the wireless communication module in paragraph 0032 in order to communication with the control module at the surface, while the sensor is the downhole tool).

5. The system of claim 4, wherein the downhole tool comprises a sensor (Sensor associated with the communication module in paragraph 0032).

6. The system of claim 1, wherein the wireless-enabled modules comprise a plurality of wireless transceivers, wherein when a first one of the wireless transceivers generates a wireless signal, a second one of the wireless transceivers functions as a repeater for the wireless signal (Wireless communication modules can function as relays or repeaters in paragraph 0032).

7. The system of claim 1, wherein the communication channel between a first one of the nodes and the surface equipment comprises a first, wired segment formed by a portion of the prewired backbone and a second, wireless segment formed by the one or more wireless channels (Obvious to use a wired segment and a wireless segment as a choice in design since Jarvis explicitly suggests that both types of segments can be available (“data communication can be by wired or wireless connections, or by both separately or in combination” in paragraph 0032).

8. The system of claim 1, wherein the one or more interfaces of the nodes comprise standardized interfaces that enable downhole devices to be interchangeably connected to different ones of the one or more interfaces (Obvious to use standardized interfaces since a skilled artisan would have been motivated to conform to industry standards).

9. A method comprising: 
Installing in a well bore a wired backbone that enables wired communication of data between surface equipment and one or more downhole devices, the installed wired backbone including one or more nodes, each node having one or more interfaces, wherein the downhole devices are installed at one or more of the interfaces (Jarvis teaches a well bore in Figure 2 where a separate wired connection is used for data connection and power from the surface in paragraph 0032, where the node is the apparatus (Figures 1, 3 and 4) position in the well bore and connected to wired communications and power in paragraphs 0032, 0079 and 0125.  The devices are the sensor modules when viewed as separate from the apparatus (Figures 1, 3 and 4))
subsequent to installing the wired backbone, detecting a failure of the installed wired backbone, wherein the failure prevents wired communication of data between the surface equipment and the one or more downhole devices connected to the installed wired backbone (Obvious to detect a failure of the wired backbone subsequent to installation since Jarvis suggests that a human operator provide service by “physical retrieval” of stored sensor data in paragraphs 0032 and 0129, where the human operator would have been motivated to repair any failure in the apparatus); 
subsequent to detecting the failure of the installed wired backbone and while the wired backbone is installed in the well bore, installing a wireless-enabled module at one of the nodes of the installed wired backbone (Obvious to provide a wireless connection to a failed wired connection since Jarvis suggests that the apparatus can have both a separate wired connection and a separate wireless connection in paragraph 0032); 
establishing a wireless communication channel between the surface equipment and at least the wireless-enabled module, wherein the wireless communication channel bypasses a failed portion of the installed wired backbone (Data communication can be wireless or wireless or both separately or in combination in paragraph 0032 where the wireless connection would have obviously bypassed a failed portion of the wired connection); and 
transmitting data between the surface equipment and the wireless-enabled module via the wireless communication channel (Wireless data communication in paragraph 0032).

10. The method of claim 9, wherein the wireless communication channel comprises an acoustic channel and wherein transmitting data between the surface equipment and the wireless-enabled module comprises acoustically transmitting data between the surface equipment and the wireless-enabled module (Transmission can be acoustic or electromagnetic in paragraph 0032).

11. The method of claim 9, wherein the wireless communication channel comprises an electromagnetic channel and wherein transmitting data between the surface equipment and the wireless-enabled module comprises electromagnetically transmitting data between the surface equipment and the wireless-enabled module (Transmission can be acoustic or electromagnetic in paragraph 0032).

12. The method of claim 9, further comprising at least one of the wireless-enabled modules sensing one or more downhole conditions and transmitting data corresponding to the sensed downhole conditions to the surface equipment (Sensor associated with the communication module in paragraph 0032).

13. The method of claim 9, wherein transmitting data between the surface equipment and the wireless-enabled module comprises a first one of the wireless transceivers generating a wireless signal, and a second one of the wireless transceivers repeating the wireless signal (Wireless communication modules can function as relays or repeaters in paragraph 0032).

14. The method of claim 9, wherein transmitting data between the surface equipment and the wireless-enabled module comprises transmitting data via a data path that includes a first, wired segment formed by a portion of the prewired backbone and a second, wireless segment formed by the wireless communication channel (Obvious to use a wired segment and a wireless segment as a choice in design since Jarvis explicitly suggests that both types of segments can be available (“data communication can be by wired or wireless connections, or by both separately or in combination” in paragraph 0032).

15. The method of claim 9, further comprising removing a non-wireless-enabled module from a first interface of one of the nodes of the wired backbone and installing the wireless-enabled module at the first interface (Obvious to replace modules such as a non-wireless-enabled module since Jarvis teaches that the module can be discarded in paragraph 0032 such non-functioning module can be discarded (i.e. replaced with a functioning module)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        January 15, 2021